Citation Nr: 1513530	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The December 2011 rating decision denied entitlement to service connection for hearing loss and tinnitus.  Subsequent to the December 2011 rating decision, the Veteran's representative submitted a letter requesting reconsideration of the Veteran's claims.  The representative asserted that the December 2011 VA examination was inadequate.  The RO requested another VA examination, and thereafter re-adjudicated the Veteran's hearing loss claim in a June 2012 rating decision, which confirmed and continued the December 2011 denial of the Veteran's claim for entitlement for service connection for hearing loss and tinnitus. 

In November 2013, the Board issued a decision in which it granted service connection for tinnitus and remanded the issue of service connection for hearing loss so that another VA examination could be conducted.  In January 2014, the Veteran was afforded a new VA examination.  Thereafter a supplemental statement of the case was issued and the matter returned to the Board.


FINDINGS OF FACT

1.  The Veteran failed to cooperate with testing procedures during March 2012 and January 2014 VA audiometric examinations; as a result, VA could not obtain adequate opinions on the question of service connection.

2.  Any hearing loss the Veteran may have is not attributable to his period of military service.  



CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim for service connection for hearing loss in June 2011.  In a letter dated August 18, 2011, the Veteran was notified of the evidence required to substantiate the underlying service connection claim, which the Board finds provided the Veteran with adequate VCAA notice and afforded him a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records (STRs), any VA treatment records available, VA examination reports, and statements from the Veteran and his representative.  

The Board also notes that the Veteran was afforded a VA audiological examination in December 2011.  In March 2012 and January 2014, the Veteran was afforded additional VA audiological examinations so that medical opinions that might be favorable to the Veteran could be obtained.  However, as will be discussed in further detail below, the resulting reports show that the Veteran refused to cooperate with the testing procedures, and consequently, opinions could not be obtained as a result.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.).  Given the foregoing, the Board finds that there has been substantial compliance with its November 2013 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  The Board concludes, therefore, that a decision on the merits at this time do not violate the VCAA.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and develops an organic disease of the nervous system, to include sensorineural hearing loss, that becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the absence of evidence establishing a presumption of in-service incurrence, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

In the present case, the Veteran submitted for an audiological examination in September 1966 in connection with his entry in the military, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10) 
0 (10) 
5 (15)
N/A
-5 (0)
LEFT
25 (40)
5 (15)
5 (15)
N/A
5 (10)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.) 

In July 1969, the Veteran was given an audiological examination in connection with his separation from active service, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
N/A
0
LEFT
5
10
0
N/A
5

In December 2011, the Veteran was afforded a VA audiological examination in connection with his claim for service connection for hearing loss, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
40
55
LEFT
20
20
30
35
40

Speech recognition was 94 percent for the right ear and 88 percent for the left ear based on the Maryland CNC Test.  The VA examiner stated that the Veteran exhibited mild to moderately severe sensorineural hearing loss for the right ear and a normal/mild sloping to moderately severe sensorineural hearing loss for the left ear.  The examiner then reviewed the Veterans service treatment records and stated that because he did not exhibit hearing loss in service, and because he denied hearing loss and ear trouble upon entry and separation, it was her opinion that any hearing loss was not as least likely as not related to his military service.

In March 2012, the Veteran was afforded a new VA examination in connection with his claim for service connection for hearing loss.  In the resulting report, the VA examiner stated that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his responses.  There was poor inter-test reliability.  Thus, the test results were considered invalid and unreliable and therefore were not reported.  

In November 2013, the Board issued a remand in the matter of the Veteran's claim for service connection for hearing loss.  Specifically, the Board found that, because evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection, and because it was unclear whether the Veteran was intentionally refusing to cooperate at the March 2012 VA audiological examination, another examination would be helpful.  The Board noted that the Veteran had a duty to cooperate in any future examination and that any refusal to cooperate with the VA examination could result in an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 191 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

In January 2014, the Veteran was afforded a new VA examination.  The VA examiner noted that there was poor consistency in the Veteran's responses and poor inter-test agreement.  There was poor agreement between his observed communication ability and test performance.  Throughout the examination, the Veteran was reinstructed and retested several times without improvement.  The VA examiner noted that the Veteran was pleasant in demeanor, but failed to comply with test procedures.  As such, the results were not reported as they were not considered valid.  Because the Veteran did not cooperate with the test procedures, an opinion could not be provided.

In light of the above, the Board finds that it must deny the Veteran's claim for service connection for hearing loss.  There is no indication in the record that hearing loss manifested during service, as shown by his STRs; nor is there any evidence of record that would indicate that any hearing loss manifested to a compensable degree within one year of leaving active service.  Therefore service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  

Here, the Board points out that, while VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, "[t]he duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 191 (1991).  Particularly, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.665 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Any failure by a Veteran to cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record." Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  

Here, the Board finds that the record simply does not support a finding of a nexus between any present hearing loss and any in-service noise exposure.  The December 2011 VA examiner gave a negative etiology opinion based on the Veteran's in-service audiology record.  While that opinion may not have been based on as thorough an analysis of the evidence as might be desired, the Board notes that the Veteran was afforded two other examinations so that further medical analysis could be undertaken.  Both of those examinations were incomplete owing to invalid results due explicitly to the Veteran's non-cooperation.  Further, in compliance with the November 2013 remand, the Veteran and his representative were furnished with a request for any further information or evidence which may help substantiate the claim.  To date no additional evidence has been submitted; nor has the Veteran informed VA of the existence of any evidence that it would be required to obtain on the Veteran's behalf.  Thus, the Board finds that the Veteran subjected himself to the risk of adjudication on an underdeveloped record by virtue of his unwillingness to cooperate.  See Kowalski, supra.   

A review of the remaining evidence of record does not provide any evidence tending to show a nexus between any current hearing loss and in-service noise exposure.  

Although the Veteran believes that he has hearing loss that is due to his exposure to acoustic trauma in service, the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of any hearing loss.  See id.

In short, the Board must evaluate the claim on the basis of the evidence of record, and because the record is negative for any competent link between any present disability and the Veteran's military service, the Board finds that service connection for hearing loss is not warranted.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


